COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David M. Conklin v. Henrietta Wright

Appellate case number:    01-15-00543-CV

Trial court case number: 2014-18121

Trial court:              281st District Court of Harris County

        On June 23, 2015, appellant, David Conklin, filed an affidavit of indigence in the trial
court in the above-referenced matter. On June 19, 2015, the district clerk filed a contest to the
affidavit. On June 24, 2015, the trial court signed an order, overruling the contest. Therefore,
appellant is entitled to proceed without advance payment of costs.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a).

       The Court Reporter has advised this Court that there is no reporter’s record.

       Appellant’s brief is ORDERED filed with this Court within 60 days of the date of this
order. Appellee’s brief, if any, must be filed within 90 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually       Acting for the Court


Date: September 22, 2015